Opinion by
Keefe, J.
An allowance of 2½ percent in the net weight of cheese similar to that involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269 was made to compensate for the foreign substances on the outside. It was further stipulated that certain of the cheese consists of Reggiano cheese similar to that the subject of Scaramelli v. United States, supra. As to this item the court made an allowance of 1 percent. It was further stipulated that certain other cheese was wrapped in paper or foil, or both, and is the same in all material respects as that the subject of Kraft Phenix Cheese Corp. v. United States (T. D. 47955). In accordance with stipulation of counsel the court held that an allowance for the weight of the paper or foil, or both should have been made. Protests sustained to this extent.